DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korff (US 2018/0099329).
Re 1. 	Korff discloses
	fabricating a plurality of pieces of a multi-piece part (10 and 30s) via a plurality of different types of fabrication processes, wherein at least one piece of the plurality of pieces is fabricated via an additive manufacturing process (as shown in FIGS. 1-7, a core 10 is additively manufactured from green sand with a no-bake binder such as a furan or phenol binder. An additive manufacturing device such as a 3D printer from ExOne Company LLC, North Huntingdon, Pa. is suitable to form the cores of the invention. Suitable sands and binders will be known to the skilled artisan. Core 10 is additively manufactured such that it includes one or more voids 20. The voids may take any shape in order to accommodate one or more separately fabricated (or separately fabricated or cast) parts 30. Separately fabricated parts 30 are inserted into voids 20 to form a loaded core 40. A sealant (not shown) may be applied to seal the separately fabricated parts 30 into core 10.);
	post-processing the at least one piece of the plurality of pieces, wherein the post-processing comprises heat threating, surface coating and/or machining the at least one piece (As shown in FIG. 8, molten metal 130 is poured into at least one gate 90 which fills the mold cavity and at least partially surrounds the loaded core 40 thus at least partially surrounding separately fabricated part 30. The molten metal 130 is allowed to cool to solidify, usually to ambient temperature, the result being a rough casting still substantially encased in mold 100. Controlled or uncontrolled cooling techniques may be employed. Upon sufficient cooling, the rough casting is separated from core 10 and closed sand mold 100 and seen as rough casting 140 in FIG. 9. Prior to separation, rough casting may be subjected to heat treatment to modify physical properties and/or crystalline structure of the casting. Rough casting 140 may be further processed, for example, to remove excess metal such as risers 150 and flashing 160, by cutting, grinding, polishing or lathing as is known in the art (such further processing not shown in the figures) to form final casting 170 (also referred to as “cast metal component”), shown in FIG. 10. Final casting 170 includes at least one separately fabricated or separately cast part 30 integral thereto or therein.);
	coupling the plurality of pieces together to assemble the multi-piece part (Fig. 2); and
	securing the plurality of pieces of the multi-piece part to one another via a holder assembly (In FIGS. 4 and 5, loaded core 40 is placed into mold cavity 50 of the drag 60 of mold 80. Cope 70 including at least one gate 90 is placed over drag 60 holding loaded core 40 in cavity 50 to form a closed sand mold 100. The drag 60 and cope 70 are typically housed in flasks 110 and 120.  See Figs. 6-7).
	Re 4. 	Korff discloses that fabricating the at least one piece via the additive manufacturing process comprises fabricating the at least one piece via a binderjet process, a three-dimensional printing process ([0032]), a direct metal laser melting process, or a direct metal laser sintering process.
Re 6. 	Korff discloses that  fabricating the plurality of pieces comprises fabricating at least one additional piece of the plurality of pieces via a casting process ([0032]).
Re 10. 	Korff discloses that  securing the plurality of pieces of the multi- piece part to one another via the holder assembly comprises securing the plurality of pieces via a reversible, mechanical type coupling (In FIGS. 4 and 5, loaded core 40 is placed into mold cavity 50 of the drag 60 of mold 80. Cope 70 including at least one gate 90 is placed over drag 60 holding loaded core 40 in cavity 50 to form a closed sand mold 100. The drag 60 and cope 70 are typically housed in flasks 110 and 120, which is broadly considered as mechanical type coupling).	
Allowable Subject Matter
Claims 2-3, 5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
Response to Arguments
Applicant's arguments filed 9/01/2022 have been fully considered but they are not persuasive.
Unfortunately, the applicants failed to incorporate all the limitations of claim 7 to place the case in condition for allowance.
Interviews After Final
Applicant note that an interview after a final rejection must be submitted briefly in writing the intended purpose and content of the interview (the agenda of the interview must be in writing).  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP 714.13 and 713.09.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/RICK K CHANG/                                                                                       Primary Examiner, Art Unit 3726